DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 15 July 2021.
Claims 1 – 20 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 1 – 4 and 16 are objected because of the following informalities:
Regarding claim 1, line 10 and 15, the limitation, “the safely device”, should read, “the safety device”, referring to the previously recited limitation, “a safety device” in claim 1, line 1;
Regarding claim 1, lines 17 – 18, the limitation, “a pneumatic discharging connection”, should read, “the pneumatic discharging connection”, referring to the previously recited limitation, “a pneumatic discharging connection”, in claim 1, line 11;  
Regarding claim 1, line 19, the limitation, “gas pressure”, should read, “the gas pressure”, referring to the previously recited limitation, “a gas pressure”, in claim 1, line 8;
Regarding claim 2, line 2, the limitation, “the safely device”, should read, “the safety device”, referring to the previously recited limitation, “a safety device” in claim 1, line 1;
Regarding claim 3, line 2, the limitation, “the safely device”, should read, “the safety device”, referring to the previously recited limitation, “a safety device” in claim 1, line 1;
Regarding claim 4, line 2, the limitation, “the safely device”, should read, “the safety device”, referring to the previously recited limitation, “a safety device” in claim 1, line 1;
Regarding claim 16, line 10 and 16, the limitation, “the safely device”, should read, “the safety device”, referring to the previously recited limitation, “a safety device” in claim 1, line 1;
Regarding claim 16, lines 18 – 19, the limitation, “a pneumatic discharging connection”, should read, “the pneumatic discharging connection”, referring to the previously recited limitation, “a pneumatic discharging connection”, in claim 1, line d1;  and
Regarding claim 16, line 23, the limitation, “gas pressure”, should read, “the gas pressure”, referring to the previously recited limitation, “a gas pressure”, in claim 1, line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 6, line 1, the limitation, “the position”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the position”, to mean “a position”.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to the following website: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. US 11,065,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparison chart below.

APPLICANT’S INVENTION
     Claim 1: A method of operating a drive-in tool including: 

     (i) a safety device, (ii) a manually operable trigger element having an idle state and a pressed state, and (iii) a workpiece contact element actuatable by engagement with a workpiece, 

     wherein the manually operable trigger element and the workpiece contact element are configured to initiate a drive-in cycle during which a fastener is driven into the workpiece by the drive-in tool, and 



   wherein the safety device is coupled with the manually operable trigger element and configured to cause the drive-in tool to transfer from a trip-ready state to a secured state when a gas pressure in a control volume falls below a gas pressure threshold, said method comprising: 

     responsive to an activation element of the safely device being in a first position: 
     (a) disconnecting a pneumatic discharging connection between the control volume and a pressure sink, and (b) defining a pneumatic charging connection between the control volume and a gas pressure source connection; and 

     responsive to the activation element of the safely device being in a second position: 
     (a) disconnecting the pneumatic charging connection between the control volume and the gas pressure source connection, (b) defining a pneumatic discharging connection between the control volume and the pressure sink, and (c) configuring a standby element to switch from a standby position to a safety position when gas pressure in the control volume falls below the gas pressure threshold, thereby causing the transfer of the drive-in tool from the trip-ready state to the secured state.

Claim 2: responsive to the activation element of the safely device being in the first position, additionally causing a first surface region and a second surface region of the standby element to be in a same pneumatic volume.

Claim 3 and 4: responsive to the activation element of the safely device being in the second position, additionally causing the first surface region and the second surface region of the standby element to be in different pneumatic volumes.

Claim 5: the safety device includes the control volume, the standby element is arranged between the gas pressure source connection and the control volume, and the standby element is movable from the standby position to the safety position.

Claim 6: controlling the position of the standby element by a pressure difference between a first gas pressure acting on a first surface region of the standby element and a second gas pressure acting on a second surface region of the standby element. 

Claim 7

Claim 8 

Claim 9 

Claim 10

Claim 11

Claim 12

Claim 13

Claim 14

Claim 15

Claim 16: A method of operating a drive-in tool including: 

     (i) a safety device, (ii) a manually operable trigger element having an idle state and a pressed state, and (iii) a workpiece contact element actuatable by engagement with a workpiece, 

     wherein the manually operable trigger element and the workpiece contact element are configured to initiate a drive-in cycle during which a fastener is driven into the workpiece by the drive-in tool, and 



    wherein the safety device is coupled with the manually operable trigger element and configured to cause the drive-in tool to transfer from a trip-ready state to a secured state when a gas pressure in a control volume falls below a gas pressure threshold, said method comprising:

   responsive to an activation element of the safely device being in a first position: (a) disconnecting a pneumatic discharging connection between the control volume and a pressure sink, (b) defining a pneumatic charging connection between the control volume and a gas pressure source connection, and (c) causing a first surface region and a second surface region of the standby element to be in a same pneumatic volume;

  responsive to the activation element of the safely device being in a second position: (a) disconnecting the pneumatic charging connection between the control volume and the gas pressure source connection, (b) defining a pneumatic discharging connection between the control volume and the pressure sink, (c) causing the first surface region and the second surface region of the standby element to be in different pneumatic volumes, and (d) configuring a standby element to switch from a standby position to a safety position when gas pressure in the control volume falls below the gas pressure threshold, thereby causing the transfer of the drive-in tool from the trip-ready state to the secured state.

Claim 17: the safety device includes the control volume, the standby element is arranged between the gas pressure source connection and the control volume, and the standby element is movable from the standby position to the safety position.

Claim 18

Claim 19

Claim 20

US 11,065,747 B2




  “safety device” – claim 1, l. 11
  “a manually operable trigger element” – claim 1, ll. 5-7
  “a workpiece contact element” – claim 1, ll. 7-8


  “the trip arrangement including a manually operable trigger element … and a workpiece contact element” – claim 1, ll. 5-7; “a trip arrangement trippable to cause the drive-in cycles of the actuator unit”; and “an actuator unit configured to drive fasteners into a workpiece in drive-in cycles” – claim 1, ll. 2-3

  “the safety device is coupled with the manually operable trigger element and configured to cause a transfer of the drive-in tool from a trip-ready state into a secured state when a gas pressure in the control volume falls below a gas pressure threshold” – claim 1, ll. 23-27


  “when the activation element is in the first position: a pneumatic charging connection is defined between the control volume and the gas pressure source connection, and a pneumatic discharging connection is disconnected between the control volume and a pressure sink” – claim 1, ll. 28-34


  “when the activation element is in the second position: the pneumatic discharging connection is defined between the control volume and the pressure sink, and the pneumatic charging connection is disconnected between the control volume and the gas pressure source connection, … and the safety device is configured to cause the standby element to switch from the standby position to the safety position when the gas pressure in the control volume falls below the gas pressure threshold, thereby causing the transfer of the drive-in tool from the trip-ready state into the secured state.” – claim 1, ll. 38-53


  “when the activation element is in the first position: … the first surface region and the second surface region of the standby element are in the same pneumatic volume – claim 1, ll. 28-37


  “when the activation element is in the second position: …the first surface region and the second surface region of the standby element are in different pneumatic volumes” – claim 1, ll. 38-47 


  “a safety device including: a control volume; a standby element arranged between the gas pressure source connection and the control volume, movable between a standby position and a safety position” – claim 1, ll. 11-15

  “the position of the standby element is controlled by a pressure difference between a first gas pressure acting on a first surface region of the standby element and a second gas pressure acting on a second surface region of the standby element” – claim 1, ll. 16-20

  Described in Claim 2 and claim 3

  Described in Claim 2 and claim 5

  Described in Claim 9

  Describes in Claim 10 and claim 11

  Described in Claim 14

  Described in Claim 15

  Described in Claim 16

  Described in Claim 17

  Described in Claim 18



  “safety device” – claim 1, l. 11
  “a manually operable trigger element” – claim 1, ll. 5-7
  “a workpiece contact element” – claim 1, ll. 7-8


  “the trip arrangement including a manually operable trigger element … and a workpiece contact element” – claim 1, ll. 5-7; “a trip arrangement trippable to cause the drive-in cycles of the actuator unit”; and “an actuator unit configured to drive fasteners into a workpiece in drive-in cycles” – claim 1, ll. 2-3

  “the safety device is coupled with the manually operable trigger element and configured to cause a transfer of the drive-in tool from a trip-ready state into a secured state when a gas pressure in the control volume falls below a gas pressure threshold” – claim 1, ll. 23-27


  “when the activation element is in the first position: a pneumatic charging connection is defined between the control volume and the gas pressure source connection, a pneumatic discharging connection is disconnected between the control volume and a pressure sink, and the first surface region and the second surface region of the standby element are in the same pneumatic volume” – claim 1, ll. 28-37

  “when the activation element is in the second position: the pneumatic discharging connection is defined between the control volume and the pressure sink, the pneumatic charging connection is disconnected between the control volume and the gas pressure source connection, the first surface region and the second surface region of the standby element are in different pneumatic volumes, and the safety device is configured to cause the standby element to switch from the standby position to the safety position when the gas pressure in the control volume falls below the gas pressure threshold, thereby causing the transfer of the drive-in tool from the trip-ready state into the secured state.” - claim 1, ll. 38-47 

  “a safety device including: a control volume; a standby element arranged between the gas pressure source connection and the control volume, movable between a standby position and a safety position” – claim 1, ll. 11-15

  Described in Claim 2 and claim 3

  Described in Claim 2 and claim 5

  Described in Claim 9


	
Allowable Subject Matter
Claims 1 – 20 would be allowable if the rejection on the ground of non-statutory double patenting set forth in this Office action is overcome and if claim 6 is rewritten or amended to overcome the rejection under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1 and independent claim 16, upon examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a standby element to switch from a standby position to a safety position when a gas pressure in the control volume falls below a gas pressure threshold”. The closest prior art of record is Eiben et al. (US 3,964,659) which discloses Applicant’s invention except the claimed limitation. In Eiben, the standby element switches from the standby position to the safety position when the gas pressure in the control volume falls above the gas pressure threshold and has different structures to accomplish this task. There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731